Citation Nr: 0822545	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 16, 1956, to May 
17, 1956.  

By rating action in March 1975, the RO denied service 
connection for a low back disability.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 decision by the 
RO which found that new and material evidence had not been 
received to reopen the claim of service connection for a low 
back disability.  The Board remanded the appeal for 
additional development in April 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability was finally 
denied by an unappealed rating decision by the RO in March 
1975.  

3.  The additional evidence received since the March 1975 RO 
decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1975 RO decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a) (2000); 
38 C.F.R. §§ 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's request to reopen the 
claim of service connection for a low back disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in January 2003 and May 2007 were 
sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the latter correspondence was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in February 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the April 2007 Board remand and the May 2007 notice 
letter included an explanation as to the basis for the prior 
denial of the veteran's claim; the evidence necessary to 
reopen the claim, and the evidence necessary to establish 
service connection.  The veteran was also notified of what 
information and evidence that VA will seek to provide; what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in or was 
otherwise related to service; of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
was finally denied by the RO in March 1975.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the March 1975 rating 
decision that denied service connection for a low back 
disability included the veteran's service medical records 
which showed treatment for low back strain after an 
unspecified back injury on the obstacle course in March 1956.  
The veteran reported a history of a back injury playing 
football in December 1953, and treatment by a chiropractor 
for three months.  He said that he developed low back pain 
pushing a table about two weeks earlier, and had persistent 
low back pain ever since.  An x-ray study revealed 
spondylolysis of the 4th and 5th lumbar vertebra.  The 
diagnosis was lumbar muscle strain.  A Medical Board 
evaluation examination in April 1956, showed that the veteran 
had good posture and normal range of motion.  There was no 
evidence of muscle spasm or motor, sensory, or deep tendon 
reflex impairment.  The examiner indicated that the initial 
diagnosis was changed to spondylolysis at L4-5 by reason of 
error.  The Medical Board determined that the veteran's 
spondylolysis pre-existed service enlistment and was not 
aggravated by service, and he was discharged from service on 
May 15, 1956.  

By rating action in March 1975, the RO denied service 
connection for a low back disability on the basis that the 
veteran's spondylolysis was a pre-existing congenital or 
developmental disorder which was not aggravated by service.  

The evidence added to the record since the March 1975 rating 
action included copies of private medical reports dated in 
June 2004 and April 2006, and a September 2004 VA examination 
report.  

The private medical records included MRI studies of the 
veteran's thoracic and lumbar spine dated in June 2004, and 
treatment report for bilateral knee problems in April 2006.  
The MRI studies showed degenerative retrolistheses at the L1-
2 and L5-S1 levels, degenerative anterolisthesis at L4-5 
level, disc desiccation, osteoarthritic changes at the L4-5 
and L5-S1 levels, and pseudo-bulge at L5-S1 level.  There was 
kyphosis and disc desiccation with spurring in the thoracic 
spine and disc bulges at T7-8 and T9-10, but no protrusion or 
extrusion of disc content or foraminal narrowing.  The 
private medical reports did not include any discussion or 
opinion regarding the nature or etiology of the veteran's 
current back disabilities.  

The additional private medical records, while "new" to the 
extent that they were not previously reviewed, do not offer 
any probative evidence showing that the veteran's current low 
back disability was incurred in or aggravated by active 
service.  The evidence previously considered showed that the 
veteran had low back problems prior to service, and that he 
was first shown to have a congenital back disability five 
weeks after service enlistment.  While the veteran suffered a 
muscle strain during basic training, there was no evidence of 
any residuals at the time of his discharge examination in May 
1956.  Further, a Medical Board in service, determined that 
the veteran's spondylolysis existed prior to service 
enlistment and was not aggravated by service.  

In addition, the veteran was afforded a VA examination in 
September 2004, for the express purpose of determining the 
nature and etiology of his current low back complaints.  The 
examiner reviewed the claims file and provided a detailed 
description of the veteran's medical history.  The veteran 
reported that he had chronic back problems since service, but 
that he had never sought any medical attention subsequent to 
service.  The examiner opined, in essence, that it was less 
likely than not that the veteran's current low back 
complaints were related in anyway to service, and that the 
current degenerative changes of the lumbar spine were more 
consistent with the normal aging process.  

While the veteran believes that his current low back problems 
are related to a back injury in service, he is not competent 
to offer a medical opinion, nor does any such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Furthermore, there is no competent medical opinion 
relating a current low back disability to service either on 
the basis of service incurrence or on aggravation.  

As a whole, the additional evidence does not offer any new or 
favorable probative information and is merely cumulative of 
evidence already of record.  The additional evidence merely 
shows recent treatment for additional low back problems.  
Therefore, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking any current low back problems to 
service or show that his pre-existing low back disability was 
aggravated by service.  Accordingly, a basis to reopen the 
claim of service connection for a low back disability has not 
been presented.  

The veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his current low back disability 
was incurred in or aggravated in active military service.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


